Citation Nr: 9915944	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left knee disorder, claimed as due to an injury during 
vocational rehabilitation training.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of a back disorder, claimed as due to an 
injury during vocational rehabilitation training.  

3. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of a neck disorder, claimed as due to an 
injury during vocational rehabilitation training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1996 rating decision, 
in which the RO denied the veteran's claims of entitlement to 
benefits under 38 U.S.C.A. § 1151 for left knee, back, and 
neck disorders.  The veteran filed an NOD that same month, 
and an SOC was also issued in June 1996 by the RO.  The 
veteran filed a substantive appeal in July 1996.  In December 
1996, the veteran testified before a hearing officer at the 
VARO in Huntington.  A supplemental statement of the case 
(SSOC) was issued in September 1997.  Thereafter, the 
veteran's appeal came before the Board, which in a May 1998 
decision, remanded the appeal back to the RO for additional 
development.  An SSOC was issued in February 1999.  






FINDING OF FACT

The veteran's assertions that he sustained a left knee 
disorder, and aggravated a back and neck disorder, as a 
result of vocational rehabilitation training, are not 
supported by any medical evidence that would render his 
claims for entitlement to benefits under 38 U.S.C.A. § 1151, 
plausible under the law.  


CONCLUSION OF LAW

The claims for benefits for left knee, back, and neck 
disorders, under the provisions of 38 U.S.C.A. § 1151, are 
not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Basis

Upon preliminary review of the evidentiary record, it is 
clear that subsequent to the veteran's service, he was 
employed as a police officer and later as a fireman, and that 
in the course of such employment, he suffered numerous on-
the-job injuries involving his head, neck, and back.  This 
medical history is discussed in detail in a private medical 
report, dated in June 1987, prepared by a G. Seltzer, M.D.

Further review of the claims file also reveals that the 
veteran has previously unsuccessfully claimed service 
connection for neck and back disorders on multiple occasions.  
The veteran first claimed service connection for neck and 
back disorders in February 1986.  On VA examination in April 
1986, there was a finding of mild degenerative joint disease 
of the spine.  Service connection was denied by a June 1986 
rating decision, on the basis that there was no evidence of a 
nexus to the veteran's service.  Subsequent medical records 
show continued complaints related to the neck and back, and 
diagnoses for both cervical and lumbar arthritis.  The 
veteran sought to reopen his claims for neck and back 
disorders in March 1990, April 1994, and also February 1995.  
Those requests were denied by the RO in June 1991, September 
1994, and June 1995, respectively.  Thus, preliminary review 
of the evidentiary record clearly establishes that the 
veteran was diagnosed with degenerative joint disease of the 
spine prior to his participation in vocational 
rehabilitation.

In December 1995, the veteran initially reported that he had 
suffered a left knee disability as a result of an injury 
during vocational rehabilitation training in August 1994.  He 
reported that he was treated at a VA medical center.  VAMC 
Clarksburg outpatient treatment records were reviewed and 
revealed that in June 1994, the veteran reported a history of 
pain and swelling of the left knee for three months, noting 
that he had pulled ligaments.  In February 1995, an 
orthopedic evaluation diagnosed degenerative joint disease of 
the spine and left knee.  The veteran also complained of left 
knee pain in June 1995, reporting that he had been seen by a 
doctor who had told him that his left knee was completely 
gone and there was nothing that could be done.  

In a Report of Accidental Injury, dated in March 1996, the 
veteran reported that, while participating in vocational 
rehabilitation training at Canine College, he was working 
with a police dog that jumped on him and knocked him to the 
ground, and as a result of this he twisted his knee as he 
fell.  On a second Report of Accidental Injury, dated in 
April 1996, the veteran reported that in September 1994, a 
police dog had knocked him backwards, knocking him out and 
injuring his neck and head, and that he was taken to St. 
Joseph's Hospital, treated, and released.  On a third Report 
of Accidental Injury, also dated in April 1996, the veteran 
reported that he had injured his back, as well as his neck 
and head, when the police dog had knocked him down.

In May 1996, the RO received St. Joseph's Hospital treatment 
records, dated in September 1994.  These records revealed the 
veteran's treatment at the hospital emergency room for 
chronic neck and back pain.  The veteran also reported that 
he was participating in an 8-hour-a-day training course at 
Canine College, was unable to do his usual physical therapy, 
was experiencing increased pain, and was also traumatized by 
the dogs.  It was noted that he had numerous past neck and 
back injuries and was using a TENS unit.  Findings were 
unremarkable and the diagnosis was chronic back pain.

Also in May 1996, the veteran underwent VA examinations of 
the joints and spine, as well as a neurological examination.  
The examinations, in pertinent part, noted degenerative 
arthritis of the cervical spine, which the examiner opined 
did not appear related to any of the veteran's neck injuries, 
as well as chronic low back strain.  There was also a finding 
of mild degenerative arthritis of the left knee, which the 
examiner opined was unrelated to injury.  

As noted previously, in December 1996, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a hearing on appeal before a VA hearing officer.  
At that hearing, the veteran and his representative clearly 
contended that a knee injury resulted from his vocational 
rehabilitation training injury.  It was also contended that 
his previously existing neck and back disorders were 
aggravated by his vocational rehabilitation training injury.  
The veteran testified that he underwent an examination to 
determine his physical fitness for vocational rehabilitation 
sometime in early 1994 and that he began his training in May 
or June 1994.  He reported his injury to the knee occurred in 
July 1994, when a dog caused him to twist his knee.  (See 
Transcript, pp. 5-6).  He testified that his injury to the 
head, neck and back occurred in September 1994.  (See 
Transcript, p. 10).  It was noted that the veteran also had a 
40-dog kennel at his home.
(See Transcript, p. 13).  Regarding the second injury, the 
veteran claimed he was wearing a bite suit so that the police 
dog could be trained to bite and the dog jumped on him, 
knocking him backwards.  The veteran claimed he had struck 
his head and was knocked out; he was not sure for how long.  
He claimed he went to the hospital and was out for about a 
day and a half, possibly two days.  (See Transcript, p. 16).

In December 1996, the RO received medical records from a Dr. 
Pagano, dated from July 1994 to December 1996.  These records 
revealed ongoing treatment of the veteran's chronic back pain 
and degenerative disc disease.  Thereafter, in January 1997, 
the RO received additional VAMC Clarksburg treatment records.  
These included an orthopedic evaluation in May 1994, which 
indicated the veteran was complaining of increased back and 
neck pain.  Also of record was an X-ray study of the left 
knee in June 1994.  This noted a complaint of left knee pain, 
but the impression was no bony abnormalities and a normal 
left knee.

In February 1997, the RO received Summersville Memorial 
Hospital MRI (magnetic resonance imaging) reports of the 
veteran's cervical and lumbar spine, dated in May 1995 and 
January 1997.  The veteran's cervical spine was noted to have 
disc herniation at C5-C6, disc protrusion at C6-C7, as well 
as moderate hypertrophy and narrowing of the neural foramina 
at C3-4 and C4-5.  The veteran's lumbar spine was noted to 
have multilevel degenerative disc disease as well as disc 
herniation at L4-L5.  

Thereafter, the veteran's appeal came before the Board, which 
in a May 1998 decision, remanded the appeal back to the RO.  
In so doing, the RO, in particular, was asked to associate 
the veteran's vocational rehabilitation records with the 
claims file.  In addition, attempts were to be made to secure 
records from Canine College.  

Subsequently, the veteran's vocational rehabilitation records 
were incorporated into the claims file.  These records 
included a vocational assessment report, dated in August 
1994.  In particular, the report noted that the veteran 
suffered pain in his low back area as a result of service 
with the Cleveland Fire Department.  He reported that he 
could not walk, sit, or stand for any length of time, and 
even working around the house was difficult for him to do 
because of back pain.  

In a letter to the veteran, dated in June 1998, the RO 
requested that enclosed Release Of Information forms (VA Form 
21-4142) be completed and returned so attempts could be 
undertaken to obtain additional information associated with 
the veteran's claims.  No reply was received from the 
veteran.  In an August 1998 follow-up letter to the veteran, 
the RO made a second request that the veteran complete and 
return the Release Of Information forms.  No response was 
received from the veteran.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provide that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
vocational training, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Finally, compensation for disability resulting from the 
pursuit of vocational rehabilitation is not payable unless 
there is established a direct (proximate) causal connection 
between the injury or aggravation of an existing injury and 
some essential activity or function which is within the scope 
of the vocational rehabilitation course.  In determining 
whether the element of direct or proximate causation is 
present, it remains necessary for a distinction to be made 
between an injury arising out of an act performed in 
pursuance of the course of training, that is, a required 
"learning activity", and one arising out of an activity which 
is incident to, related to, or coexistent with the pursuit of 
the program of training.  For a case to fall within the 
statute there must have been sustained an injury which, but 
for the performance of a "learning activity" in the 
prescribed course of training, would not have been sustained.  
A meticulous examination into all the circumstances is 
required, including a consideration of the time and place of 
the incident producing the injury.  38 C.F.R. § 3.358(c)(5).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claims for benefits under 
section 1151 were filed in December 1995 and April 1996.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, this claim has been adjudicated by the 
RO, and is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 extant before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions, 
supra, and under the interim rule issued by the Secretary on 
March 16, 1995, and adopted as a final regulation on May 23, 
1996.  Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 (1993), 
and Ross v. Derwinski, 3 Vet.App. 141, 144 (1992), holding 
that a veteran must submit evidence sufficient to well ground 
a claim for benefits under 38 U.S.C.A. § 1151.

Upon review of the evidence of record, the Board finds that 
the veteran has not submitted well-grounded claims for 
benefits under 38 U.S.C.A. § 1151 for left knee, back, and 
neck disorders.  In reaching this conclusion, we note that, 
with respect to the left knee, the veteran reported that his 
knee was injured when he was jumped on by a dog and knocked 
down during dog handling training at Canine College.  The 
veteran reported the incident occurred sometime in July or 
August 1994.  A review of the evidence of record reveals a 
June 1994 VAMC Clarksburg treatment record in which the 
veteran reported a history of left knee pain and swelling for 
three months.  In June 1995, the veteran reported having been 
told by a doctor that his left knee was completely gone, and 
there was nothing that could be done.  In addition, on VA 
examination in May 1996, the veteran was diagnosed with 
degenerative arthritis of the left knee, which the examiner 
opined was not related to an injury.  As noted above, a claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from VA vocational rehabilitation training.  
While it is apparent the veteran currently suffers from a 
left knee disability, there is a lack of medical nexus 
evidence linking the current left knee disability to the 
reported injury suffered at Canine College.  Therefore, we 
find the veteran has not met the initial burden of presenting 
evidence of a well grounded claim under the applicable law.  

With respect to the veteran's neck and back claims, we note 
that the veteran had pre-existing neck and back disabilities 
prior to his enrollment in VA vocational training.  The 
question, therefore, is whether the veteran's neck and back 
disorders worsened, or became aggravated, while participating 
in VA vocational training.  The veteran had an extensive 
medical history of trauma and injuries to his back and neck, 
as a result of his work with the Cleveland Fire and Police 
Departments, prior to his claimed injuries suffered at Canine 
College in September 1994.  We note that prior to September 
1994, the veteran had been treated for increased complaints 
of neck and back pain in May 1994 at the VAMC Clarksburg.  In 
an August 1994 VA vocational assessment report, the veteran 
reported intense back pain that restricted his daily 
activities.  Thereafter, in September 1994, the veteran was 
examined at St. Joseph's Hospital, and found to be suffering 
from chronic neck and back pain.  An MRI report from 
Summersville Memorial Hospital in May 1995 noted degenerative 
disc disease as well as disc herniation at L4-5.  In May 
1996, the veteran underwent a VA examination, in which he was 
diagnosed with degenerative arthritis of the cervical spine, 
which the examiner opined did not appear related to any of 
his neck injuries.  The veteran was also diagnosed with 
chronic low back pain.  A subsequent MRI scan of the cervical 
spine in 1997 revealed disc herniation and protrusion.  

The Board finds, as was the conclusion reached with respect 
to the veteran's claim for his left knee, that there is a 
lack of medical nexus evidence that the veteran's pre-
existing neck and back disorders worsened or were aggravated 
by any injury incurred during dog training at Canine College.  
The evidence reflects that the veteran has continually 
complained of chronic pain in his neck and back.  While MRI 
studies taken after the claimed injury at Canine College 
reveal disc herniations in both the cervical and lumbar spine 
regions, no medical doctor has linked these disc herniations 
to any trauma suffered by the veteran.  The mere fact that 
one event followed another, does not mean that the first 
caused the second.  Thus, in the absence of any competent 
evidence linking any current neck and back disability to any 
event during a period of vocational rehabilitation training, 
the Board finds that the veteran has not met the initial 
burden of presenting evidence of a well grounded claim for 
benefits under the provisions of 38 U.S.C.A. § 1151, in 
regard to these disabilities.  

As suggested above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times, as in the 
cases cited above.  All that the veteran has presented in 
this case are his assertions regarding the cause of his 
medical problems.  Such evidence, however, is not sufficient 
to establish entitlement to the claimed benefit.  See Bostain 
v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  Clearly, the record is devoid of medical 
evidence sufficient to support the veteran's contention that 
he incurred additional disability as a result of vocational 
rehabilitation training in 1994.  Accordingly, it is the 
Board's conclusion that the veteran has failed to present 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for compensation under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991).

As a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for compensation under 38 U.S.C.A. 
§ 1151, for additional disability based upon injuries 
sustained in vocational rehabilitation training in 1994, must 
be denied.  See Boeck v. Brown, supra; Grivois v. Brown, 
6 Vet.App. 136 (1994).

In closing, the Board also wishes to emphasize, that the 
veteran has not submitted evidence that substantiates his 
claim that he was in fact knocked down during training at 
Canine College.  Repeated attempts by the RO to have the 
veteran complete and return Release of Information forms (VA 
Form 21-4142), which might have subsequently provided 
evidence as to this issue, went unheeded.  Therefore, not 
only has the veteran not established well-grounded claims 
through medical nexus evidence, he has also failed to 
establish that the events on which his claims are based ever 
occurred.  We note that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  


ORDER

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left knee disorder, claimed as due to an injury during 
vocational rehabilitation training, is denied.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of a back disorder, claimed as due to an 
injury during vocational rehabilitation training, is 
denied.  

3. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of a neck disorder, claimed as due to an 
injury during vocational rehabilitation training, is 
denied.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

